Citation Nr: 0609728	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-28 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The appellant served on active military duty from November 
1971 to November 1984.  He also was a member of the Army 
Reserves from 1985 to 1992, with interval periods of Active 
Duty for Training (ACDUTRA).  

The appeal comes before the Board of Veterans' Appeals 
(Board) from July 2003 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, denying the appealed claim.  

In November 2004 a request for transfer of the case to the RO 
in New York, New York was processed, based on a change of 
residence.  

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

In a VA Form 9 (Appeal to the Board of Veterans' Appeals), 
filed in August 2004, the appellant requested a Board hearing 
in Washington, D.C.  He was scheduled for such a hearing to 
be conducted in April 2006.  However, in a motion received in 
March 2006, the appellant's representative requested a remand 
of the case to the RO for a Board video conference hearing.  

As the appellant has elected a video conference hearing in 
lieu of the previously requested Board hearing in Washington, 
D.C., and the RO schedules video conference hearings, a 
remand of this matter to the RO is warranted.   

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The appellant should be scheduled for a 
video conference hearing before a 
Veterans Law Judge at the earliest 
available opportunity.  After the Board 
video conference hearing has been 
conducted, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


